Citation Nr: 1757853	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a video-conference hearing before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

The Veteran contends that he experienced acoustic trauma during active duty service from exposure to loud noise from aircraft engines; as well as overall ship noise.  Review of the record reflects that he served as an aircraft mechanic.  His acoustic exposure during service was the basis for an award of service connection for tinnitus.  

In connection with the claim for service connection, the Veteran underwent VA examinations in August 2011 and October 2013.  The VA examiners diagnosed bilateral sensorineural hearing loss and each one opined that the Veteran's hearing loss was not likely related to active duty service.  In support of the opinions, the examiners cited the Veteran's normal hearing tests on service entrance and separation examinations.  However, they do not appear to account for the Veteran's reports of symptoms of hearing loss during service and since service discharge; i.e. can a post service diagnosis of hearing loss be related to a temporary in-service noise induced hearing loss which recovers, and therefore, would not have been reflected on a service separation examination report.  As such, a new examination and clinical opinion is necessary in this case.  

Finally, at the August 2016 Board hearing, the Veteran testified that there were potentially outstanding VA treatment records relevant to his bilateral hearing loss disability from the VA Medical Center (VAMC) in Louisville, Kentucky dated in the 1980's.  As such evidence is pertinent; the claims file should be updated to include the potentially outstanding, relevant VA treatment records.  38 U.S.C. § 5103A (c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional VA or non-VA healthcare provider who treated him for his bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding VA treatment records as the Veteran identified at the August 2016 Board hearing. 

As noted, at the 2016 hearing, he identified VA treatment records from a VAMC in Kentucky dated in the 1980's. 

2.  After the above development is completed, provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The file should be made available to and reviewed by the examiner.

After review of the record, the examiner should provide an opinion as to whether the bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active service, to include his noise exposure.  In addressing this, the examiner should explore whether a temporary episode of hearing loss in service following noise exposure, and post service complaints of increasing hearing loss over time, reflects a link between any current hearing loss and in-service noise exposure.  

The opinion should be supported by complete rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




